Citation Nr: 1210034	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  07-23 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a schedular rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to December 6, 2006.
 
2.  Entitlement to a schedular rating in excess of 70 percent for PTSD, from December 6, 2006.

3.  Entitlement to a rating in excess of 30 percent for PTSD, prior to December 6, 2006, and in excess of 70 percent, from December 6, 2006, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD, on an extra-schedular basis pursuant to 4.16(b), prior to December 6, 2006.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1955.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 rating decision in which the RO granted an increased rating of 30 percent for PTSD, effective December 23, 2005 (the date of the claim for increase).  In November 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2007.

In his VA Form 9, the Veteran requested a Board hearing at the RO.  Such a hearing was scheduled for May 2010, but the Veteran failed to appear.  As the hearing request was not returned by the United States Postal Service as undeliverable, and no request to reschedule the hearing has been received, the Veteran's Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In July 2010, a Deputy Vice Chairman of the Board granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

In July 2010, the Board characterized the appeal as also encompassing the matter of entitlement to a TDIU due to service-connected PTSD, and remanded both claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence, and for consideration of the claims on an extra-schedular basis.  

In a December 2011 rating decision, the RO/AMC awarded the Veteran a 70 percent rating for PTSD, effective December 6, 2006, as well as entitlement to a TDIU, effective December 6, 2006.  However, inasmuch as a higher rating is available for PTSD and a TDIU is available prior to December 6, 2006, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the matters as set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).   The RO/AMC issued an SSOC in December 2011, and returned the matters to the Board for further appellate consideration.

The Board's decision addressing the claims for higher ratings for PTSD, on a schedular basis, is set forth below.  The claims for higher ratings, on an extraschedular basis pursuant to 38 C.F.R. § 3.321, and the claim for entitlement to a TDIU prior to December 6, 2006, on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b), are addressed in the remand following the order; those matters are being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Prior to December 6, 2006, the Veteran's PTSD was manifested by depression, anxiety, irritability, hypervigilance, panic attacks, and chronic sleep impairment; these symptoms are indicative of occupational and social impairment with no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  Since December 6, 2006, Veteran's PTSD has been manifested by anxiety, depression, hypervigilance, sleep impairment, social isolation, irritability, and some problems with memory and concentration; at most, these symptoms are indicative of occupational and social impairment with deficiencies in most areas, but not total impairment. 


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 30 percent for PTSD, prior to December 6, 2006, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a schedular rating in excess of 70 percent for PTSD, from December 6, 2006, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
	
VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for an increased rating for service-connected PTSD, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The April 2006 RO rating decision reflects the initial adjudication of the claim after issuance of the February 2006 letter.  

March 2007 and July 2010 letters provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the above-described notice, and opportunity for the Veteran to respond, the April 2009 and December 2011 SSOCs reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA treatment records, and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no further RO action on these matters, prior to appellate consideration, is required.

The Board is satisfied that the RO has substantially complied with its July 2010 remand directives as they pertain to the matters herein decided.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the RO secured additional VA treatment records, afforded the Veteran the opportunity to submit any additional evidence pertinent to the claims, and arranged for the Veteran to undergo a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

On VA examination in February 2006, the Veteran was oriented to time, place and person.  Personal hygiene was appropriate.  Behavior was appropriate.  His affect and mood were normal, as were communication, speech, and concentration.  The Veteran reported panic attacks of more than once per week since the September 11, 2001 terrorist attacks.  He reported irritability, outbursts of anger, and hypervigilance.  He reported difficulty falling asleep.  There was no evidence of delusions, hallucinations, or obsessive rituals.  His thought processes were organized, judgment was fair, and affect was normal.  The Veteran had no trouble understanding commands.  His remote and recent memory was intact, and he had no history of suicidal or homicidal ideation.  The examiner found that there was some impairment in the Veteran's social and occupational life, but did not expound on this finding.  His GAF score was 50.

During a two-day inpatient PTSD evaluation in October 2006, the Veteran was reported to have been married to the same woman since the age of 29.  He had 5 children and was in regular contact with all.  His marriage was good, although his wife was becoming "a little fed up" with him.  He described his wife as an angel.  He worked as a police officer with the City of Worcester for 32 years and retired in 1996.  He reported that his retirement was by choice and also due to problems with his knees.  He had no adult arrests or pending legal problems.  The Veteran was noted to be initially anxious and guarded, but doing better as time passed.  He had met the staff, learned about the program, and interacted with other Veterans.  He was more comfortable and joined unit activities.  He was not homicidal or suicidal, and did not display psychotic behavior.  He was lucid, alert, and well oriented.  He was neat, clean cooperative, and made good contact.  There were no gross motor abnormalities.  He had no cognitive impairment, or impairment of memory.  His mood was anxious and depressed, but he could smile.  His affect was constricted, but appropriate to thought content.  He had no thought disorder.  He was found to be competent.  He was discharged to home to resume outpatient treatment.  The assigned GAF score was 40.

In a December 2006 VA treatment record, the Veteran was noted to be alert and attentive.  He was cooperative and reasonable, and his speech was of normal rhythm and rate.  His language was intact.  His affect was blunted, and his mood was anxious.  He had no delusions or hallucinations.  Thought processing was normal, and thought content was normal.  He had no history of suicidal or violent ideation.  His insight and judgment were good, and his memory was intact.  His fund of knowledge was above average.  The assigned GAF score was 48.

A September 2007 VA treatment record indicates that the Veteran had no speech problems, and his thinking was good.  He was slightly embarrassed to talk about his hypervigilance.  He showed no evidence of psychosis.  He was anxious, but had a fairly good range of affect.  He had good judgment and was competent.  The assigned GAF score was 46.

In November 2007, the Veteran denied trying to harm himself in the past or having any thoughts of harming himself.  He had never tried to seriously harm anyone else in the past, and had no recent thoughts of harming others.  The provider found he had no significant risk of harm to self or others.   

In April 2008 and June 2008 VA treatment records, it was noted that the Veteran had no speech problems, and that his thinking was good.  He showed no evidence of psychosis.  He was minimally anxious and had a good range of affect.  He had good judgment and was competent.  He was not suicidal or homicidal.  The assigned GAF score was 50.

In a December 2008 report from the Veteran's readjustment counselor, the Veteran was noted to have problems sleeping.  He had been unable to work since 1998 due to problems with management and coworkers.  He had difficulty managing his anger and had few friends.  He avoided thoughts, feelings, and conversations that reminded him about his trauma.

In a January 2009 VA treatment record, it was noted that the Veteran had no speech problems, and that his thinking was good.  He showed no evidence of psychosis.  He was minimally anxious and had a good range of affect.  He had good judgment and was competent.  He was not suicidal or homicidal.  The assigned GAF score was 50.

An October 2009 VA treatment record reflects that the Veteran denied thoughts of harming himself.  He had no homicidal ideation or plan.  He had a history of violence but no history of impulsivity.  He had no history of substance abuse or psychosis.  He had access to firearms.

In an August 2010 VA treatment record, it was noted that the Veteran was seen for 30 minutes for the purposes of medication management and individual psychotherapy.  He was assigned a GAF score of 50.  No further information was documented.

In an August 2010 report, the Veteran's readjustment counselor noted that the Veteran was bothered by problems with irritability, memory, and concentration.  He also had difficulty sleeping and trusting others.  His family and social relationships were limited.  He remained guarded.

On VA examination in September 2010, it was noted that the Veteran was clean, neatly groomed, and appropriately dressed.  His psychomotor activity was unremarkable, as was his speech.  He had a cooperative, friendly, and relaxed attitude.  His affect was normal and his mood was dysphoric and tired.  He was oriented and attention was intact.  His thought processes and thought content were unremarkable.  There were no delusions.  He understood the outcome of his behavior, but did not understand that he had a problem.  He had no hallucinations.  He was found to have inappropriate behavior, which was described as the fact that he was blunt and spoke what was on his mind.  He had no obsessive or ritualistic behavior and no panic attacks.  He had no homicidal thoughts.  He reported fleeting suicidal thoughts a decade ago.  Impulse control was normal, and there were no episodes of violence.  He was able to maintain minimal personal hygiene, but had moderate difficulty with household chores, bathing, dressing, and recreational activities.  His remote and recent memory were normal, but immediate memory was moderately impaired.  He was competent.  It was noted that he had been married for 52 years and described his wife as a saint.  He had 5 children who all lived close to home.  His wife was noted as closer to at least one daughter than the Veteran.  He stated that he loved his children and enjoyed going to weekly sessions at the Vet Center.  He lived in the country because he preferred to not be bothered.  He had 35 chickens, a pair of peacocks, and dogs.  He reported that he loved his animals.  The examiner noted that although the Veteran was depressed, it was "not a major form of the disorder (i.e. no thought of suicide for many years, his love of his current lonely life with his animals, and his attachment/dependency on his wife."  The examiner opined that an improvement in the disorder was not expected, particularly with his wife's recent diagnosis of Alzheimer's disease.  The assigned GAF score was 48.  

In a March 2011 addendum opinion, the September 2010 examiner further opined that the Veteran is not now employable, at the age of 79.  She stated that if the Veteran did seek employment, his PTSD would render him unemployable.  No further information was included in the report.

III.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. at 509-10.  

Here, as the RO has already assigned staged ratings for the Veteran's PTSD (30 percent prior to December 6, 2006, and 70 percent since December 6, 2006), the Board must consider the propriety of the rating assigned at each stage, as well as whether any further staged rating for the disability is warranted.

The disability ratings for the Veteran's PTSD have been assigned pursuant to Diagnostic Code (DC) 9411.  However, the actual criteria for rating psychiatric disabilities other than eating disorders are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of long and short-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing or maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as school, work, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect to personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence in light of the above- noted legal authority, the Board finds that criteria for a disability rating in excess of 30 percent prior to December 6, 2006, or in excess of 70 percent since December 6, 2006, are not met.

A.  Period prior to December 6, 2006

Collectively, the medical evidence reflects that, prior to December 6, 2006, the Veteran's PTSD was largely manifested by symptoms included among the criteria for a 30 percent rating under the General Rating Formula.  The Veteran's symptoms included depression, anxiety, irritability, hypervigilance, panic attacks, and chronic sleep impairment.  Generally speaking, the Veteran functioned satisfactorily with routine behavior, self-care, and normal conversation.  As for social and occupational functioning, the record reflected that the Veteran had maintained a marriage for 52 years, had a regular relationship with his children, and cared for his pets.  The Veteran's employability was not specifically assessed, but it was noted that he had worked for the City of Worcester as a police officer for 32 years and retired voluntarily.  Overall, these symptoms are indicative of occupational and social impairment with no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the level of impairment for which a 30 percent rating is assigned.

While during this period, the Veteran exhibited some symptoms that are among those included for a 50 percent rating under the General Rating Formula, the objective evidence does not show that the Veteran's overall symptomatology during this timeframe is characteristic of a 50 percent rating.  In this regard, the Veteran has had disturbances of motivation and mood, and suffered from panic attacks; however, he did not exhibit any other symptomatology indicative of a 50 percent rating-specifically, there was no objective evidence whatsoever of a flattened affect, circumstantial, circumlocutory, or stereotyped speech, a difficulty in understanding complex commands, impairment of long and short-term memory, an impairment of judgment, or impaired abstract thinking.  

The Board further finds that none of the GAF scores assigned prior to December 6, 2006, alone, supports assignment or a rating in excess of 30 percent for PTSD during this timeframe.  According to DSM-IV, a GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 is indicative of serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social occupational or school functioning (e.g. no friends, unable to keep a job).  

The Veteran was assigned a GAF score of 50 in February 2006, and a score of 40 in October 2006.  However, the February 2006 VA examination report does not support a finding that the Veteran then exhibited the symptoms indicative of a score between 41 and 50.  There was no evidence of suicidal ideation, severe obsessional rituals, behavior such as frequent shoplifting, or any serious impairment in social or occupational functioning.  Similarly, the October 2006 records do not support a finding that the Veteran then experienced symptoms indicative of a score between 31 and 40.  There was no evidence of impairment in reality testing or communication.  To the contrary, the Veteran was noted to be fully oriented, lucid, and without cognitive impairment.  No major impairment was identified in any area.  Indeed, the GAF scores assigned appear to be unusually low given the Veteran's mild symptomatology and nearly-normal state of functioning.  The Board emphasizes, as noted above, that the actual symptoms shown, and not merely examiner's assessment of the severity of a disability (to include as evidenced by an assigned GAF score) is controlling for rating purposes.  See 38 C.F.R. § 4.126(a). 

Accordingly, even when considering the assigned GAF scores of 50 and 40, the medical evidence simply does not demonstrate that the criteria for a rating greater than 30 percent were met during the period in question.


B.  Period since December 6, 2006

Collectively, the medical evidence reflects that from December 6, 2006, the Veteran's PTSD has been manifested by symptoms included among the criteria for a 70 percent rating, at most, under the General Rating Formula.  The Veteran's symptoms primarily included anxiety, depression, hypervigilance, sleep impairment, social isolation, irritability, and some problems with memory and concentration.  Overall, these symptoms are indicative of occupational and social impairment with deficiencies in most areas, but not total impairment. 

While, during this period, the Veteran exhibited some symptoms that are among those included for a 100 percent rating under the General Rating Formula, the objective evidence does not show that the Veteran's overall symptomatology during this timeframe is characteristic of a 100 percent rating.  In this regard, the September 2010 examiner noted the presence of inappropriate behavior, past suicidal thoughts, and problems with activities of daily living.  However, as regards the inappropriate behavior, this was described as the fact that the Veteran is blunt.  The Board does not find this constitutes "grossly" inappropriate behavior and notably, the examiner did not characterize it as such.  As regards the Veteran's thoughts of suicide, these occurred a decade ago and as such, the Board cannot find a "persistent" danger of the Veteran hurting himself or others.  None of the other evidence from this time frame documents either suicidal or homicidal thoughts or plans.  While difficulty with activities of daily living were noted, including moderate difficulty with chores, dressing, bathing, and recreation, the Veteran was not found to have an intermittent "inability" to care for himself.  Again, the surrounding evidence from this time frame does not support an inability of the Veteran to care for himself. 

Furthermore, to the extent memory impairment has been generally documented in the evidence for this time frame, at no point was the Veteran noted to have such severe memory loss that he could not remember his name, the names of close relatives, or his past occupation.  In the August 2010 report of the Veteran's readjustment counselor, it was noted that the Veteran is "bothered" by memory problems, but the nature and extent of these memory problems was not specified.  The September 2010 examiner found a moderate impairment of immediate memory, but no impairment of remote or recent memory. 

Additionally, the Board cannot find any evidence of a gross impairment in thought processes or communication; to the contrary, cognitive deficits have not been found at any point during the period under consideration.   The Board also cannot point to any evidence of persistent delusions or hallucinations, or of disorientation to time or place.

The evidence pertinent to this time period is unusual because, despite the moderate symptoms consistently documented, on two occasions the Veteran was found to be unemployable due to his PTSD.  Specifically, this finding was made by the Veteran's readjustment counselor in her December 2008 report, as well as by the September 2010 VA examiner in an addendum report of March 2011.  The remainder of the evidence for this time frame is devoid of findings of unemployability.  While the December 2008 and March 2011 findings are supportive of total occupational impairment, the Board cannot find that the Veteran also manifests total social impairment, as required for a rating of 100 percent.  Total social isolation has not been documented in the VA treatment notes, and, as noted by the September 2010 VA examiner, the Veteran loved his wife and had maintained a very long marriage.  He loved his children and his pets, and enjoyed his sessions at the Vet Center.  While he lived in the country away from other people and may not have been as close to his children as his wife, the Board cannot find that such findings are indicative of total social impairment, and no examiner or treating provider has made such a finding.

As regards the Veteran's GAF scores for this time period, the Board again notes, as above, the Veteran's GAF scores have been low given his symptomatology.   During this time frame, he was assigned a score of 46 once, a score of 48 twice, and a score of 50 three times.  However, as above, the Veteran exhibited none of the symptoms identified in the DSM-IV as indicative of a score between 41 and 50.  There was no evidence of suicidal ideation, severe obsessional rituals, behavior such as frequent shoplifting, or any serious impairment in social or occupational functioning.  As stated above, the Veteran exhibited none of the symptoms typically associated with a 100 percent rating or any other symptoms of the type and degree that would warrant a 100 percent rating.  Further, total social impairment has not been documented.  Again, a GAF score is not dispositive of the evaluation question.  Accordingly, even when considering the assigned GAF scores of 46 to 50, the medical evidence does not demonstrate that the criteria for a rating greater than 70 percent have been met during the period in question.

C. Both Periods

For all the foregoing reasons, the Board finds that prior to December 6, 2006, the Veteran's PTSD symptomatology was no worse than that contemplated in the 30 percent rating, and that, since December 6, 2006, the Veteran's PTSD has been no worse than that contemplated in the 70 percent rating.

In determining that the criteria for ratings in excess of 30 and 70 percent are not met, the Board has considered the criteria set forth in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned ratings for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

For the reasons expressed, the Board concludes that there is no basis for any further staged rating of the Veteran's PTSD, pursuant to Hart, and that a rating higher than that assigned for each period under consideration must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating during any period, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

A schedular rating in excess of 30 percent for PTSD, prior to December 6, 2006, is denied.
 
A schedular rating in excess of 70 percent for PTSD, from December 6, 2006, is denied.


REMAND

Unfortunately the Board finds that further RO action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall, 11 Vet. App. at 271.
At the time of the Board's July 2010 remand, the Board noted that in a December 2008 letter, the Veteran's readjustment counselor indicated that the Veteran had been unable to work since 1998 due to problems with management and co-workers.  Additionally, an October 2006 VA hospitalization records showed that the Veteran was considered to be unemployable (he was hospitalized for PTSD).  Given this evidence, the Board expanded the claim to include consideration of a higher rating for PTSD on an extra-schedular basis.  Additionally, the Board noted that on these facts-and, consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)-the claim for a TDIU was, essentially, a component of the claim for higher rating.  As part of the remand directives, the Board specifically directed the RO to address the provisions of  38 C.F.R. § 3.321(b) in readjudicating the claim for a higher rating for PTSD, and the provisions of § 4.16(b) in adjudicating the claim for a TDIU. 

The record reflects that despite the Board's instruction, the RO failed to consider the provisions of 38 C.F.R. § 3.321(b).  The December 2011 SSOC is devoid of any citation to the regulation, or any discussion as to whether, during  either portion of the appeal, the Veteran has been entitled to higher ratings for his PTSD on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).  Similarly, although the Veteran was awarded a TDIU in the December 2011 rating decision, this award was effective only as of December 6, 2006, the date on which the schedular requirements for a TDIU were met, and the RO failed to consider the provisions of 38 C.F.R. § 4.16(b) to determine the Veteran's eligibility prior to this date.  

Under these circumstances, and because the RO must address the applicability of the provisions of 38 C.F.R. § 3.321(b) and 4.16(b), and, if denied, give the Veteran notice of those provisions, in the first instance (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), the Board has no alternative but to, again, remand the matters to the RO, for action in compliance with the prior remand.  See Stegall, 11 Vet. App. at 271.
 
Further, to ensure that all due process requirements are met, while these matters are on remand, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.   

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for higher ratings for PTSD, on an extra-schedular basis pursuant to the provisions of 38 C.F.R. § 3.321(b), and/or the claim for a TDIU prior to December 6, 2006, on an on an extra-schedular basis pursuant to the provisions of 38 C.F.R. § 4.16(b).  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 268.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority-in particular, the provisions of 38 C.F.R. § 3.321(b) and § 4.16(b).

5.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered (to particularly include the provisions of 38 C.F.R. § 3.321(b) and § 4.16(b)), along with clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).   The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


